UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 FAWZI KHALED A.F. AL ODAH, et al.,

           Petitioners,

           v.                                               Civil Action No. 02-828 (CKK)
 UNITED STATES, et al.,

           Respondents.


                                              ORDER
                                           (July 2, 2009)

       The Court held a conference call on the record with counsel for both parties on July 2,

2009. For the reasons stated on the record, the Court shall GRANT Respondents’ Motion to

Amend their Statement of Facts and Exhibit List for Petitioner Al Mutairi’s merits hearing,

which was timely filed prior to the June 29, 2009 cut-off set by the Court for such motions.

Petitioner’s Opposition to the motion is based largely on his belief that the allegations and

supporting exhibits are not probative because they are unreliable or otherwise irrelevant.

Consistent with the rulings described in the Court’s June 16, 2009 Order, the Court shall make

those types of determinations at the merits hearing in the context of the entire body of evidence,

and shall not exclude evidence ex ante by examining it in a vacuum for its probative value. On

the present record, the Court finds that Petitioner has not been prejudiced by the addition of the

subject allegations and exhibits to Respondents’ Statement of Facts and Exhibit List.1 Petitioner



       1
        The Court notes that one of Respondents’ proposed exhibits, Exhibit 45, was not
previously disclosed to Petitioner prior to the submission of Respondents’ Motion. During the
conference call, Petitioner represented that there was no specific prejudice associated with
Respondents’ reliance on Exhibit 45.
is free to raise the arguments contained in his Opposition in the context of the evidence at the

merits hearing.

       Accordingly, it is, this 2nd day of July, 2009, hereby

       ORDERED that Respondents’ Motion to Amend their Statement of Facts and Exhibit

List for Petitioner Mutairi’s merits hearing is GRANTED.

       SO ORDERED.

Date: July 2, 2009

                                                           /s/
                                                      COLLEEN KOLLAR-KOTELLY
                                                      United States District Judge